DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 01/13/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 8, 14, 15, 17, 20, 22, 23, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11, 16 – 19 of copending Application No. 15/753,090 in view of Knapp et al (WO2013123160).   Knapp teaches lubricating oil composition having the azo-acrylic derivatives of the claims and further comprising conventional additives such as antiwear compounds and antioxidant compounds.  The copending application does not particularly recite the presence of thiadiazole as claimed.  Knapp similarly teaches lubricants having similar reaction products of azole and acrylic compounds.  Knapp teaches the composition can comprises conventional additives such as metal deactivators [0055].  

In regards to claims to claims 20, 22, 23 Knapton is added to teach that such composition is useful as drivetrain fluids in gears, automatic and manual transmissions, dual clutch, axle, hydraulic oils etc., and thus provides for the methods of lubricating the drivetrain and reducing corrosion when the fluid is applied to such components [0110 – 0112].  In regards to claim 26, Knapton teach the composition which is useful for lubricating transmissions, hydraulics, etc., and thus would have been useful for lubricating such components in tractors or off-highway vehicles.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, 14, 15, 17, 20, 22, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Knapton et al. (WO 2013123160) in view of Chibnik (US 4,202,783)
In regards to claim 1, Knapton teaches lubricants for mechanical devices such as gears [0001].  The composition comprises base oil of lubricating viscosity [0005].  The composition comprises conventional additives such as metal deactivators, dispersants, corrosion inhibitors, antioxidants, etc. [0055].  Knapton teaches extreme pressure agents comprising dimercaptothiadiazole such as 2,5-(tert-nonyl-dithio)-1,3,4-thiadiazole etc., and which are present at 0 to 6% or from 0.2 to 6% by weight of the composition [0097].  Knapton does not particularly recite the reaction product of the claim.
Chibnik similarly teaches antioxidants useful in oils and comprising reaction products of benzotriazole with unsaturated esters such as acrylate ester (title, abstract).  The benzotriazole is 
The oil can be various functional fluids such as hydraulic fluids, transmission fluids, power steering fluids (column 2 lines 5 – 8). Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the antioxidant of Chibnik in the fluid of Knapton and in the recited amounts, as Knapton allows for use of such additives in the composition.
The combined amount of thiadiazole and the azole-acrylic reaction product overlaps the limitations of the claim.

In regards to claims 2 – 8, Knapton and Chibnik combined teach the composition having the claimed limitations.  
In regards to claim 14, Knapton and Chibnik combined teach the composition having the claimed limitations.  The thiadiazoles of the claims are well known.  For instance, Knapton teaches the composition wherein the acrylic compound can be dimercaptothiadiazole such as 2,5-(tert-nonyl-dithio)-1,3,4-thiadiazole and oligomers of two or more thiazoles as previously stated.
In regards to claim 15, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition having friction modifiers [0105].
In regards to claim 17, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition can comprise phosphorus based antiwear or extreme pressure additive such as zinc dialkyldithiophosphate and wherein such phosphorus compound(s) provides phosphorus in amounts of from 0.005 to 0.1% by weight (50 ppm to 1000 ppm) to the composition which overlaps the claimed range [0074, 0095 and 0159].
In regards to claims to claims 20, 22, 23, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teaches the composition which is useful as drivetrain fluids in gears, automatic and manual transmissions, dual clutch, axle, hydraulic oils etc., and thus provide for the methods of lubricating the drivetrain and reducing corrosion when the fluid is applied to such components [0110 – 0112].
In regards to claim 26, Knapton and Chibnik combined teach the composition having the claimed limitations.  Knapton teach the composition which is useful for lubricating transmissions, hydraulics, etc., and thus would have been useful for lubricating such components in tractors or off-highway vehicles.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants allege that the claimed composition exhibits unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
The specific thiadiazole azole adduct used in the inventive examples do not support the breadth of the claims.  The inventive examples specifically uses C2 and C8 acrylates in the adducts while the claims allows for the acrylates/methacrylates to be C1 to C8.  
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
The results are not persuasive.
Applicants fail to provide a sufficient number of comparative examples.  There is no comparative example at the lower concentration of the claimed range.  A single comparative example is insufficient to show a trend of what would have been expected in the art.  Also, it is unclear if acrylates at the lower concentrations would typically provide improvements in corrosion inhibition since no baseline comparative examples were provided for acrylates alone inside and outside of the claimed range, and similarly no baseline comparative examples were provided for thiadiazole spanning the entirety of the claimed range.  According to paragraph 0077 of Shoji et al. (US 2019/0010613), it does appear that lower acrylates such as ethyl acrylates and butyl acrylates do function as corrosion inhibitors.  Thus, the improvement could be based on intrinsic properties rather than unexpected results.
To demonstrate synergism, applicants should provide baseline formulations demonstrating the performance of the acrylates alone and a separate performance of the 
Therefore, applicants have failed to provide inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771